 JEFFREY MFG. CO.75JeffreyManufacturing Company,Screw ConveyorDivisionandIsaac S. SmithSteelWorkers Local No. 902,affiliated with Federat-ed Independent Texas Unions(JeffreyManufac-turing Company,Screw Conveyor Division)andIsaac S. Smith.Cases 16-CA-5005 and 16-CB-723January 3, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn July 25, 1973, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthisproceeding. Thereafter, Respondent Companyand Respondent Union each filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theAdministrative Law Judge'sDecisionin light of theexceptions and has decided to affirm the rulings,findings,and conclusions of the Administrative LawJudge 1 only to theextentconsistent, herewith.REMEDYHaving found that Respondent Union and Re-spondent Company engaged in certain unfair laborpractices,we shall order that they cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act.The Administrative Law Judge recommended as aremedy for the Company's continued illegal dealingswith its supervisor as the Union's president that, inaddition to ceasing its dealings with its supervisor asa union officer or agent and giving effect to the new3-year contract, the Company be ordered to withholdrecognition from the Union until it is certified by theBoard as the exclusive representative of the employ-ees.The reliance of the Administrative Law Judge onThe Powers Regulator Company v. N.L.R.B.,355 F.2d506 (C.A. 7, 1966), in requiring such withdrawal ofrecognition is misplaced in the circumstances of thisiWe find withoutmerit RespondentUnion'sallegations of bias andprejudice on the part of the Administrative Law Judge and RespondentCompany's allegations that the Administrative Law Judge'scredibilityresolutions are unfounded,unwarranted,arbitrary,and capriciousWe havefullyconsidered the entire record and the Administrative Law Judge'sDecision,and we perceive no evidence that the Administrative Law Judgeprejudged this case,made prejudicial rulings, or demonstrated either bias orincompetency in his analysis or discussion of the evidence Moreover, it istheBoard'sestablished policy not to overrule an Administrative LawJudge's resolutions with respect to credibility unless the clear preponder-case.The Union had an established bargainingrelationshipwith the Employer, and the recordevidence does not disclose that its majority statuswas in question. Requiring that Jones, the supervisor,be separated from the administration of the Unionand participation in future negotiations and griev-ances on its behalf, and requiring that the recentlynegotiated collective-bargaining agreement be setaside,will suffice to remedy the 8(a)(2) violationfound.Bisso Towboat Company, Inc.,192 NLRB 885.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A.Respondent Company, Jeffrey ManufacturingCompany, Screw Conveyor Division, Fort Worth,Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Interfering with the administration of SteelWorkers Local No. 902, affiliated with FederatedIndependent Texas Unions, or any other union, byrecognizing or dealing with Willie Jones or any othercompany supervisoras a unionofficeror agent innegotiating or administering any collective-bargain-ing agreement or in handling employee grievances.(b)Maintaining or giving effect to the 1971-74contract with Steel Workers Local No. 902, or to anymodification, extension, supplement, or renewalthereof, provided, however, that nothing herein shallbe construed to require the Respondent Company tovary any substantive provision of the contract, or toprejudicethe assertionby the employees of anyrights they may have thereunder.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Post at its plant in Fort Worth, Texas, copies ofthe attached notice marked "Appendix A.-2 Copiesof said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed byRespondent Company's authorized representative,shall be posted by the Company immediately, uponreceipt thereof, and be maintained by it for 60ance of all of the relevant evidence convinces us that the resolutions areincorrect.Standard Dry Wall Products, Inc,91NLRB 544, enfd. 188 F 2d362 (C A.3, 1951)We have carefully examined the record and find no basisfor reversing his findings2In the event this Order is enforced by a Judgment of the United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNationalLaborRelationsBoard" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "208 NLRB No. 6 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Company to insure that the notices are notaltered, defaced, or covered by any other material.(b) Post at the same places and under the sameconditions as set forth in (a) above, as soon asforwarded by the Regional Director, copies of theRespondent Union's attached notice marked "Ap-pendix B."(c)Sign and return by mail to the RegionalDirector for Region 16, immediately upon receiptfrom him, copies of the attached notice marked"Appendix A" for posting by the Respondent Union.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps the Respondent Company has taken tocomply herewith.B.Respondent Union, Steel Workers Local No.902, affiliatedwith Federated Independent TexasUnions, Fort Worth, Texas, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Causing or attempting to cause Jeffrey Manu-facturingCompany, Screw Conveyor Division, todischarge or otherwise discriminate against any of itsemployees in violation of Section 8(a)(3) of the Act.(b) In any like or related manner restraining orcoercing employees of the Company in the exerciseof their rights under Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Post in Respondent Union's business officecopies of the attached notice marked "AppendixB."3 Copies of said notice, on forms provided by theRegional Director for Region 16, after being dulysigned by an authorized representative of the Union,shallbe posted by the Union immediately uponreceipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by the Unionto insure that the notices are not altered, defaced, orcovered by any other material.(b)Post at the same places and under the sameconditions as set forth in (a) above, as soon asforwarded by the Regional Director, copies of theRespondentCompany's attached notice marked"Appendix A."(c)Sign and return by mail to the RegionalDirector for Region 16, immediately upon receiptfrom him, copies of the attached notice marked"Appendix B" for posting by the RespondentCompany.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken tocomply herewith.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges violationsof the Act not specifically found.3See fn.2. supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after trial, that we violated Federal law by unlawfullyinterfering with the independent union when permit-ting a supervisor to serve as union president:WE WILL NOT permit receiving clerk WillieJones or any other supervisor to serve as a unionofficer or representative.WE WILL NOT give effect to our 1971-74contract with Local 902, and we will not change,thewages and other conditions of employmentunder the contract.WE WILL NOT unlawfully interfere with theoperation of any union of your choice.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights under Section 7 of the Act.JEFFREYMANUFACTURINGCOMPANY, SCREWCONVEYOR DIVISION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutive-days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,FederalOfficeBuilding,Room8-A-24, 819 Taylor Street, Fort Worth, Texas 76102,Telephone 817-334=2921. JEFFREY MFG. CO.77APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after trial, that we violated Federal law by attempt-ing to cause Jeffrey Manufacturing Company todischarge an employee for filing grievances:WE WILL NOT unlawfully request the Companyto discharge or otherwise discriminate against anyemployee.WE WILL NOT in any like or related mannerrestrain or coerce employees of the Company inthe exercise of their rights under Section 7 of theAct.STEELWORKERS LOCALNo. 902, AFFILIATEDWITH FEDERATEDINDEPENDENT TEXASUNIONS(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,FederalOfficeBuilding,Room8-A-24, 819 Taylor Street, Fort Worth, Texas 76102,Telephone 817-334-2921.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Theseconsolidated cases were tried at Fort Worth, Texas, onApril 5-6 and 9-12, 1973. The charges were filed by anindividual, Isaac S. Smith, on November 30, 19721(amended February 27 and April 4, 1973), against theRespondent Company, and on September 27 (amendedNovember 30 and February 15, 1973) against the Respon-dent Union. The consolidated complaint was issued onFebruary 15, 1973, and amended on February 27 and April4, 1973.The primary issues are whether (a) the Union, throughPresidentWillie Jones, attempted to cause the Company todischarge machinist Smith for submitting grievances, and(b) the Company interfered with the administration of theindependent union, in that Jones and/or Secretary-Treas-urerMarvinRodgers is a company supervisor-theCompany thereby violating Section 8(a)(1) and (2), and theUnion Section 8(b)(1)(A) and (2), of the National LaborRelations Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Company, andthe Union, I make the following:FINDINGS OF FACT1.JURISDICTIONThe Company, an Ohio corporation, is engaged in themanufacture of conveyors at its plant in Fort Worth,Texas, where it annually ships goods valued in excess of$50,000 directly to points outside the State. The Companyand the Union admit, and I find, that the Company is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Union, which represents production and mainte-nance employees of the Company, is one of three smalllocals affiliated with the Federated Independent TexasUnions.In 1971, several months before the October 31 expirationof the Union's contract with the Company, some of theemployees made an unsuccessful attempt to decertify theUnion. At their request, Machinist Isaac Smith obtainedthe appropriate forms from the Board's Regional Office.Apparently an insufficient number of signatures wereobtained to file a petition.In the summer of 1971, the union membership electedSmith to the three-employee negotiating committee. Thefirstmeeting of the committee was held at the home ofSecretary-TreasurerMarvin Rodgers (chairman of thecommittee) in early September. (Smith, whose credibility isdiscussed later, erroneously recalled the meeting to havebeen held in early October.) President Willie Jones andCommitteemen Smith and William Irick were present withRodgers at the meeting. They began reviewing the existingcontract, for the purpose of preparing proposed contractchanges.Upon reaching the grievance procedure provi-sions, both Jones and Rodgers commented about havingdischarged employees. As Smith credibly testified (uponcross-examination by company counsel):Q. [By Karl Mueller] How did that come up?A.Well, we was talking about arbitrations . . . anddischarges, and they both made the statements thatthey had discharged people while they had beenemployed out there in their capacity, and I told themthat I was in the wrong place; if the two of them hadthe authority to discharge or hire and fire people that1All dates arein 1972,unless otherwise stated 78DECISIONS OF NATIONALLABOR RELATIONS BOARDthey were bothsupervisorsand they didn'thave noplace in theUnion, letalone beingsecretary-treasurerand president.Q.A.Q.A.Did Willie [Jones] tell you who he had fired?No, sir, he did not.Or when he had fired somebody?No, sir, he did not.Q. ...had fired?Did Marvin [Rodgers ] tell you anybody heA.No, sir, he did not.Q.Or when?A.No, sir, he did not.(Neither Jones nor Rodgers was called to confirm or denythistestimony.Committeeman Irick was called as awitness, but he appeared to have very little recollection ofwhat occurred.)On September 14, 1971, after Union Secretary Rodgershad submitted a written list of proposed contract changesto the Company, the union membership met, and bothRodgers and Irick resigned from the negotiating commit-tee.Two substitutes were elected, and Machinist Smith(who had prior experience in contract negotiations with anearlier employer) was appointed chairman of the commit-tee. It is undisputed (as Smith credibly testified upon cross-examinationby union counsel at the trial), that Smith toldthe membership, "I thought there should be some changesin the contract language, too much of it leaned toward theCompany," and "I thought it stunk." It is also undisputedthat the membership requested Smith to see if he couldobtain copies of union contracts at other company plants,and indicated that "they wanted a completely newnegotiated contract"-although Secretary Rodgers ' said"that the contract we had was plenty good and we didn'tneed any outsiders coming in telling us how to negotiate acontract," and President Jones "stated that they had beendoing good under the contract that they had for years outthere and he didn't see any reason to change it."IAfter this meeting, Committee Chairman Smith obtainedcopies of other union contracts, and prepared six copies ofa proposal, containing a number of changes, including newprovisions for severance and cost-of-living allowances. Theother two members of the committee agreed with Smith tosubmit the new proposal to the Company. However, whenSmith showed the drafted proposal to President Jones andSecretary Rodgers, "it was pushed aside," and both Jonesand Rodgers said they did not want anything to do withthe proposal or with the union contracts Smith hadobtained.About the second week in October 1971, the i Jnion wentintonegotiationswith the Company, after SecretaryRodgers had submitted a revised list of proposed changes(with few changes from the original list).It is undisputedthat shortly before the first negotiating session, whenCommittee Chairman Smith questioned Jones' right to bepresent "because he was not elected to the negotiatingcommittee,"Jones stated that "he was there because theCompanywanted him there."During the negotiations, asSmith credibly testified on cross-examination by companycounsel(although denied by Glass),Smith"tried to findout"what authority Jones had with respect to theemployees he worked with,but the Company was "vagueas the devil about that."After four meetings, a newagreement was reached by October 19.Two monthslater,machinist Smith was the first to sign arecall petition,challenging the manner in which a unionelection had been held.The following September 13, hefiledagrievanceagainst the Company(concerningperformance reviews)and one against the Union(alleging"I am not being properly represented"). On September 29,he left for other employment.The General Counsel contends that the Union,throughPresidentJones,caused or attempted to cause theCompany todischargemachinist Smith because hesubmitted the grievances, and that the two union officers,Jones and Secretary-Treasurer Rodgers,are supervisors.The Company and the Union deny both allegations. (TheCompanyalso contends that Smithquit,and was notconstructively discharged,but that issue was settled shortlybefore trial.)B.Jones' Attempt to Cause DischargeIn September,when machinist Smith filed the grievancesagainst the Company and the Union,James Hunter was aleadman in the machine shop.Previously,he had been themachine shop foreman, but had been on paid sick leave fora considerable length of time,during which he hadreceived psychiatric care.According to Leadman Hunter,he and Foreman T. J.Barnes were in the machine shop office(where both BarnesandHunter had desks),when Union President Jonesentered and began discussing with Barnes one or both ofthe grievances Smith had filed(on September 13). Huntertestified,"Idon't recall just exactly what they said, buttheywere discussing Ike's part in the Union.Theycalled ittroublemaker."He did not recall which one referred toSmith as a troublemaker,but "Both agreed that he wouldhave to be gotten rid of. . . .Idon't recall just exactlywhat they said,but I know there was discussion that he wasa troublemaker,and that he would have to be gotten ridof." Sometime after Jones left, Barnestold Hunter, "Thatwe would try to get rid of Ike. . . . He said keep him busy;keep the work piled up on him in hopes that that would getrid of him,not let him have a chance to slow down."Hunter did not recall when Jones was in the office(thinking it was sometime in August or September),did notrecall how much time elapsed before Barnes said to pile upworkon Smith(thinking it was within 2 weeks),did notknow how much later Smith left (thinking it was "maybe"4 months-whereas Smith left on September 29), and didnot recall piling up work on Smith. (Smith, who impressedme as having a much better memory,credibly testified thatabout the first week in October, Hunter came to Smith'shome,reported that he had overheard Jones, in aconversation in the office,tellBarnes that"The only waywe can get rid of the SB is to run"Smith off.Hunter saidhe wanted to apologize for what had taken place, thatBarnes had told him to load the work up on Smith, and JEFFREY MFG. CO.79"that they couldn't run me off because of absenteeism ormy scraps or anything of that nature and the only thingthey could do was pile the work on me and run me off thatway." The mere fact that Hunter made such statements atthe time provides some corroboration of Hunter's testimo-ny at the trial.) Smith also credibly testified that onSeptember 14, he saw Jones in the machine shop and askedhim if he had seen the grievance (against the Union), andJones responded, "What do I have to do to please youdamn people?"Earlier,during the September 1971 contract-proposalmeeting at Secretary Rodgers' home, President Jones hadstated his opposition to the processing of grievances. It isundisputed, as elicited by company counsel from machinistSmith on cross-examination, that Jones stated at thatmeeting "that he had been out there 20 something years,and, `no grievances got by me.' I agreed with him; he'dbeen out there a long time and they ain't had an arbitrationcase or nothing else that got by him."When Machine Shop Foreman Barnes was called as adefense witness by the Company, he gave completedenialsto theallegationthat the Union had unlawfully caused orattempted to cause the Company to discharge MachinistSmith.Barnesdenied that he had any conversation withUnion President Jones concerning Smith, denied that heever had a conversation with Jones concerning runningSmith off or concerning Smith being a troublemaker,denied ever having a conversation with Jones in thepresenceof leadman Hunter with respect to running offSmith, and denied that he ever told Hunter to pile work onSmith.Barnesdid not impressme asbeing a trustworthywitness. (When giving these denials, his face appearedunusually flushed, and he appeared quite nervous.) Hunter,on the other hand, impressed me as endeavoring to reportaccurately what he could recall had happened. I credit histestimony about the conversation between Barnes andJones, and discreditBarnes' denials.Thus, I find that when President Jones went to themachine shop on September 14, the day after Smith filedthe two grievances, Jones indicated his displeasure byaskingSmith, "What do I have to do to please you damnpeople?"And when Jones met with Foreman Barnesconcerning one or both of Smith's grievances, Jones andBarnes, talked about Smith being a troublemaker in theindependent union and about getting rid of him. AlthoughJones did not state in so many words thatBarnes shoulddischarge Smith for filing grievances, I find that Smith'sactionsin filing the grievances (against the Company andtheUnion) provided the reason for Jones to bemeetingwith Barnes, and motivated the conversation about gettingridof Smith. I therefore find that Jones sought thedischarge of Smith at least in part for filing grievances, andthat the Union thereby unlawfullyattempted to causetheCompany to discharge Smith for so doing, in violation ofSection 8(a)(1)(A) and (2) of the Act as alleged. (In view ofthe pretrial settlement of the allegation that the Companyconstructively discharged Smith, I do, not rule on whethertheUnioncausedany action on the Company's part inconnection with Smith's departure from the job.)C.Alleged Illegal Interferencewith Administrationof Independent Union1.Credibility issueIn order for the General Counsel to prove the allegationin the complaint that the Company illegally interfered withthe administration of the Union, he must establish thateitherUnion President Jones or Secretary-TreasurerRodgers is a company supervisor, which the Company andthe Union deny.Although the trial lasted 6 days, none of the partiescalled Jones or Rodgers to testify, or their immediatesupervisors, or any of the employees working with them.Instead, theGeneral Counsel relies mainly upon thetestimony of Machinist Smith, and the Company and theUnion rely mainly on the testimony of Manager WilliamGlass.The testimony of Smith and Glass are in sharpconflict on a number of points.The General Counsel contends in his brief that aninference should be drawn, from the failure of theCompany and Union to call Jones or Rodgers, that theirtestimony would have been unfavorable to the Companyand the Union. However, the General Counsel has theburden of proof on the issue of supervisory status, and hehas offered no justification for not calling these witnesseshimself if he considered their testimony necessary formeeting that burden. I therefore reject the contention.In view of the virtual absence of corroborating testimo-ny, I find it necessary to decide whether Smith or Glasswas the more credible witness, before determining whethertheGeneral Counsel hasmet hisburden of proof. Inmaking the credibility findings, I have weighed all theevidence, and considered all the arguments of the parties,afterhaving closely observed the demeanor of thewitnesses on the stand.Machinist Smith, who had no personal interest in theoutcome of the case after the pretrial settlement of theallegation that he was constructively discharged, impressedme as an honest,forthright witness at all times.Extensivecross-examination pointed out some errors in his memory,particularly in recalling dates. As an example, he testifiedthatOctober 7 was the date he went to work for a newemployer after leaving the Company on September 29.(The new employer "left it in this way, that if I wanted tocome to work out there, report to work on Mondaymorning.") The October 7 date was obviously wrong,because it fell on a Saturday, and was the end, rather thanthe beginning, of Smith's first pay period. However, it isundisputed that Smith had checked with the secretary inthe new employer's office to determine when he was hired(in connection with computing the amount of his backpayunder the pretrial settlement agreement), and that thesecretary advised him that October 7 was the date he washired.Contrary to the Company's contention that Smithwas completely discredited, Smith's memory appeared tobe generally good, and he appeared to be attempting totestify as accurately as he could.Manager Glass also appeared to have a good memory.However, when testifying about the functions of the twoalleged supervisors, he impressed me as being less thancandid. Finally, when the Company produced Jones' and 80DECISIONSOF NATIONALLABOR RELATIONS BOARDRodgers' timecards, Glass began giving testimony whichappeared to be clearly fabricated. The timecards showinstancesof where these alleged supervisors had initialedcorrections on their own timecards, whereas machinistSmith's timecards bore only theinitials of his foreman asapproving corrections (and theinitials ofRodgers' foremanappeared by a correction on one of Rodgers' timecards)When asked by company counsel ifitwaspermissible foran employee to initial such corrections, Glass answered:"The only way I can answer it is to simply say that in orderto record the information on the timeclock so that theaccounting department will know of something, that's theonly place the employee has to record it, if there is somedata that should be there for accounting purposes... .The accounting department will contact the foreman of thedepartment to ask any clarification that they needconcerning that and then if the foreman does not know, hewould call the employee and ask." Later, when theCompany produced the August and September timecardsfor three employees working with Jones, the timecard ofemployee Harvey Clinton for the week ending October 3clearly bore thesameinitials, "WJ," as appeared on WillieJones' timecards.Insteadof candidly admitting that he hadbeen in error,when indicating that employeesinitialcorrections on their own timecards, Glass gave clearlyfabricated testimony, testifying that those werethe initialsof Harvey Clinton:Q.Are those the cards used bythemen inreporting their time week by week for the periodsindicated?A.Yes, sir. Evidence of that istheinitialof HarveyClintonwhere he made a mistake of his time onOctober 3,which is what employees are supposed to do.[Emphasis supplied.]Thus,Glass positively identified, as being Harvey Clin-ton's,the initials which were quitesimilar tothe "WJ"which Glass had readily identified as being Willie Jones'initials onJones' timecards. (It takes no handwriting expertto determine the similarity between the "WJ" on Clinton'stimecard,General Counsel Exhibit 7, and the "WJ"repeatedly written on Jones' timecards, General CounselExhibits 8 and 9. There is no possible way of confusingthese initialswith any combinationof initialsfor Harvey L.Clinton.) Glass next testified that, "I didn't see Mr. Clintonmake these. I assume theyare the initialsof Mr. Clinton,"and claimed, "They appear to me to be different" from the"WJ" on Willie Jones' cards. Later,on cross-examination,he testified, "No, sir. I cannot distinguishthe initials" onClinton's card.Manager Glass did not impressme asbeing a forthrightwitness.2.Status of Willie JonesThe September 20 seniority list shows that the Companyhad a foreman over each of five production and mainte-nance departments. The sheet metal department foremanwas over 66 employees; the conveyor department foremanwas over 35; the shipping department foreman over 14; themachine shop department foreman over 13, and the plantmaintenance department foreman over 6 employees. Theremaining department in the plant area,listed as thewarehouse and receiving department, showed no foreman,but listed Receiving Clerk Willie Jones over four employ-ees (material handler J.W. Chambers and warehousemenMack Carpenter, Harvey Clinton,and JamesMoon). Thisseniority list was furnished by the Company to the Unionas required by the collective-bargaining agreement. Thus,the published seniority list indicates to the employees thateach of five departments was headed by a foreman, andthe sixth department was headed by Receiving Clerk Jones.(For its own purposes, the Company had an organizationalchart showing five production and maintenance depart-ments, and on a different level, a production and inventorycontrol supervisor, Bob Newton-who was Jones' immedi-ate supervisor.)The five foremen, and Supervisor Newton, were salariedsupervisors,with different benefits from the contractual"Leadmen and Working Foreman" (such as ReceivingClerk Jones) who, as members of the bargaining unit,"shalldraw a minimum of 10c per hour above themaximum rate being paid to regular employees of theleadman's or working foreman's sub-department." At thetime of the seniority list, Jones was being paid $3.75 anhour, as compared to $2.95 being paid material handlerChambers (an employee since 1958), $2.55 paid warehouse-man Moon, and $2.45 paid warehouseman (or warehouseclerk) Clinton. (The maximum contractual rate for materialhandlers was $3.20 and for warehousemen was $2.95.)Receiving Clerk Jones' office is near the receiving dock,and the warehouse clerk, at a separate desk in the office,handles much of the clerical work. (The office of Jones'immediate supervisor,Newton,isupstairs where Newtonsupervised a group of clerical employees.)Jones, who has over 25 years of service, has a responsibleposition in the receiving, warehousing, and handling ofmaterials at the plant. He gives orders to, and directs thework of, not only the three or four employees assigned tohisdepartment, but also other material handlers in theplant-such as material handler (forklift operator) Sank"Slim" Brown who is assigned to the conveyor department,and material handler John Tovar who is assigned to theshipping department. This work includes unloading andstoring pipe and materials in the north and south yards,moving pipe into the machine shop, taking finishedmaterial from the machine shop to the welding shop,moving various finished items from the production areas tothe warehouse for storage (until needed for assembly or forshipment), and removing scrap from various points in theplant.This work is in addition to the receiving and storageof materials in the warehouse, and moving materials fromthe warehouse to the production areas.One of the Company's own documents, the November13 employee performance review for Jones (approving a10-cent wage increase, to $3.85), recognizes the importanceof Jones' leadership role. The review cites his "outstandingleadership" and states that his "vast product knowledgeand concern contributes vastly to our operation."As alluded to above, Receiving Clerk Jones has demon-strated his authority over warehouse and receiving employ-ees by acting in the role of a foreman, when initialing a JEFFREY MFG. CO.81correction on warehouse clerk Clinton's October 3 time-card. Furthermore, Jones initialed corrections on his owntimecards, and at least for the 3-month period precedingmachinist Smith's termination, Jones followed the practiceof retaining his own timecard-contrary to the instructionsto rank-and-file employees to leave their timecards in thetimerack.He also distributed paychecks to employees inhis department.In addition to directing forklift work of Sank Brown (anemployee in another department), he exercised authorityover Brown early in 1971 by signing a medical slip,authorizingBrown to leave work and see a doctor.(Machinist Smith received such a slip from his ownforeman about the same time, before the Companychanged insurance carriers, and began issuing medical slipsfrom the office. I discredit Manager Glass' uncorroborateddenial that foremen had issued such slips.)As already found, Receiving Clerk Jones stated at ameeting of the Union's negotiating committee in earlySeptember 1971 that he had discharged employees at theplant.He did not indicate how he effected such discharges,but his above-found conduct a year later (when he talkedtoMachine Shop Foreman Barnes about getting rid of the"troublemaker" Smith-who was not even in Jones'department) may give some indication of what Jones hadin mind when mentioning at the committee meeting aboutdischarging employees. (I credit Manager Glass' testimonythat only members of the management club--consisting offoremen and higher supervision-have the authority ontheir own to discharge employees. However, I do not creditGlass' testimony that Jones has not been invited to attendanymeetings of that club.Machinist Smith crediblytestified that on one occasion when he was eating lunchwith other employees in Foreman Barnes' office-whereSmith usually saw the monthly meeting announcements ofthe management club-he observed one of the announce-ments on the foreman's desk, showed it to the otheremployees, and commented, "How does this grab you;Management Club, and it's got Mr. Jones and Mr. Rodgersnames on the bottom." As he recalled, he saw their nameson the announcement three or four times. When theCompany produced copies of the monthly announcements--none of which bore the names of Jones or Rodgers--Glass testified, "I put out a notice of every meeting tothe supervisors as to whether or not any changes would beforthcoming," and that if any meeting could not be held, "Iwould put out a notification that the meeting would eitherbe rescheduled or postponed or something of this nature."Yet the Company produced no notices for the months ofJuly and September 1971. When asked by the GeneralCounsel whether these did not represent all such memoran-dums distributed, the company counsel frankly answered,"There may be some exceptions." However when asked bythe company counsel if this was right, Glass claimed thatthe documents being offered into evidence represented "allthemeetings . . . of any type that were actually held ornotification of postponements or other information per-taining to that." Yet, the Company did not produce thenotices for the previously scheduled July 26 and September27, 1971, meetings, or proof that the meetings were notheld. Although the record does not reveal why Jones andRodgers were invited on the one occasion when Smithshowed their names to other employees eating lunch withhim in the foreman's office, and possibly on anotheroccasion-but evidently not more than twice, contrary toSmith's recollection-I note that the scheduled Julymeeting was about the time of the union election of thenegotiating committee and the September meeting wasscheduled to be held shortly before the contract negotia-tions.)It is clear that Manager Glass was not a candid witnesswhen testifying about Receiving Clerk Jones' role at theplant.Insteadofdetailing Jones' responsibility as aleadman or working foreman, Glass testified that Joneswas one of four persons who would receive the material,and attempted to leave the impression that it wasProduction and Inventory Control Supervisor Newton whodirected the work. Despite the fact that Jones had beencited in a recent performance review for his outstandingleadership, and that Jones was a senior employee whose"vast product knowledge and concern contributes vastly toour operation," Glass testified that Newton had instructedJones "to receive the pipe and put it in its normal storage"place; that Newton designates where every item is to bekept; that in addition to doing filing and clerical work, orjobs which Jones or other receiving department employeesmight do, warehouse clerk Clinton "would do other thingsin relationship to whatever directions Bob Newton mighthave set out"; that "Bob Newton has basically set up hisdepartment so that Willie Jones, Dock Chambers, KeithMoon, Harvey Clinton . . . can receive"; and that if anitem like bearings is received by one of the departmentemployees and not placed in the designated place, Jonesmight come along andput them upor "Bob Newton mighthave come through and said, `What the hell are thesebearings doing on the floor, why aren't they put up,' andsomebody would have jumped and put them up." Whenasked by company counsel which persons had theauthority "responsibly to direct employees in the perform-ance of their work," Glass answered, "Those people whoaremembers of the Management Club, or supervisors,because they are the ones responsible for the budget in theirdepartment."(Emphasis supplied.) This would be a plausi-ble basis for membership in the management club, but anunlikely basis for determining who responsibly directs thework.Glass impressed me as endeavoring to provide adefense for the Company, rather than candidly revealingthe actual situation at the plant.After weighing all the credible evidence, I find that theevidence clearly establishes that' Receiving Clerk Jonespossesses the supervisory authority to responsibly directthework of not only employees in the warehouse andreceiving area but also these and other employees inmoving materials into and from the machine shop, fromdifferent departments to the warehouse, and in removingscrap from various points in the plant. I also find that hepossesses the authority to effectively recommend the'discharge of employees. I therefore find that he is asupervisor as defined in Section 2(11) of the Act.3.Status of Marvin RodgersThe General Counsel alleges that Marvin Rodgers is a 82DECISIONSOF NATIONALLABOR RELATIONS BOARDsheet metal supervisor. The Company asserted at the trialthat Rodgers "actually has no title assigned to his job," andthat Rodgers does predominately clerical work under SheetMetal Department Foreman Jack Rainey.Rodgers, *ho was employed in 1954 in thesheet metaldepartment, has been a leadman since 1963. He, likeReceiving Clerk Jones, mentioned during the September1971negotiating committeemeeting that he had dis-charged employees. Also like Jones, he initialed correctionson his own timecards and, unlike rank-and-file employees,retained his own timecard at least for several months (inthe summer of 1972). In September, he was being paid$3.85 an hour (10 cents an hour more than Jones). HisNovember 21 employee performance review, approving awage increase to $3.95 an hour, stated that "He isdependable and gets along with all the men."Rodgers shares an office with, and has the sametelephone extension as, Foreman Rainey who is over theplant's largest department. In September there were 66persons (including 7 leadmen) working in the sheet metaldepartment under Rainey. The September seniority listshows a total of 68 persons (including 5 leadmen) workingin the 5 next largest departments (each of which has aseparate foreman). Thus, outside thewarehouse andreceiving department (underReceivingClerk Jones),Foreman Rainey was over about half of the productionand maintenance employees, and over 7 of the 12 leadmen.The sheet metal department (which expanded from 36hourly personnel in January 1971 to 66 in September1972-an increase of 83 percent) had an assistant foremanbetween September 1971 and May 1972. Manager Glasstestified that this assistant foreman, Milford Hooper, wasincomplete charge of the sheet metal department inForeman Rainey's absence, but denied that there has beenan assistantforeman after Hooper left in May-testifyingthat "the slack was picked up by Jack Rainey."When cross-examined by the company counsel, machin-istSmith credibly testified thatMachine Shop ForemanBarnes stated (contrary to Barnes' denial) that Rodgers"Had moved up to Mr. Hooper's place" shortly afterHooper departed. Smith expressed the conclusion: "That'sthe reason they ain't got no title" on Rodgers.Itisclear,however, that Smith did not have theopportunity of observing Rodgers (as he did Jones) givingorders and directing the work, and that Smith reachedsome erroneous conclusions about Rodgers' status. Smithsaw in the machine shop office various work-flowmemorandums signed by Rodgers-without any title-andassumed fromthis that Rodgers had supervisory authority:"They never did ask me to put my name on somethingdown there." Smith also testified, "I know Rainey used torun all the errands . . . when something went wrong upthere in the machine shop," and that this gave him theimpression that Rodgers was having Rainey run theerrands. Smith also erroneously believed that Rainey hadbeen an assistant foreman under Hooper, and that whenForeman Barnes stated that Rodgers had taken Hooper'splace, that meant that Rodgers was the foreman and thatRainey was his assistant. Smith was not in a position toobserveRodgers on the job, or to have first-handknowledge of Rodgers' status in the sheet metal depart-ment. As already indicated, the General Counsel did notcallRodgers, or any of the persons working with him, totestify.It is also clear that the General Counsel did not establishthroughManager Glass that Rodgers was a supervisor.Glass denied that Rodgers had any supervisory authority,and even denied that Rodgers had the responsibility ofanswering Foreman Rainey's telephone in Rainey's ab-sence (after first testifying, "Sure, if he's there").Glassclaimed that Rodgers spent about 80 to 85 percent of histime in the office, doing production planning breakdowns.On cross-examination, Glass changed his testimony andasserted thatRodgers spent "somewhere around" 60percent of his time doing this work, and spent the other 40percent of his time on the floor, perhaps loafing, or talkingto the men about something "to get squared away with theforeman," or "picking up papers from Bob Newton'sdepartment," or asking the foreman when somethingwould be finished. At one point, Glass testified thatRodgers was a "working leadman, distributing informationthat Jack Rainey . . . would have wanted the men to do."At another point, he testified that Rodgers "with the yearsof experience that he has had . . . we could have him outthere any time we needed him, if another leadman therewas sick or something like that." He denied that Rodgerswould assign work and say, "The Company needs thisdone and therefore you are directed to do it."Itherefore find that the General Counsel has failed toprove that Rodgers had any supervisory authority. Al-though machinist Smith credibly testified that MachineShop Foreman Barnes (an admitted supervisor) stated thatRodgers took Assistant Foreman Hooper's place, andRodgers shares an office with (and has the same telephoneextension as) Foreman Rainey and is thereby placed in apositionwhichmay indicate to the employees in thedepartment that Rodgers is Rainey's assistant, the GeneralCounsel failed to call any witnesses to give any directtestimony about Rodgers' responsibilities and status, or toestablish that Rodgers is serving as an assistant foremanwith supervisory authority. The General Counselhas alsofailed to prove that Rodgers recently sought, as did Jones,the discharge of an employee.4.ConcludingfindingsThroughout 1972, anduntil the trialinApril 1973,Receiving Clerk Jones continued to be president of theindependent union. (He is also vice president of theindependent federation, FITU, with which the Union andtwo other small locals are affiliated.) It is undisputed thattheCompany met with Jones in the summer of 1972concerning the disputes over the employees' performancereviews. (When Machinist Smith filed his September 13grievance against the Union, he was complaining thatUnion President Jones and Secretary Rodgers had by-passed the member-elected union plant committee anddealt directly with the Company, asserting: "I am grievedby the Union in that I am not being properly representedby the Union. The peopleelected to represent me are notbeing allowed to do so.") Also, as found above, theCompany (through Foreman Barnes) met with President JEFFREY MFG. CO.83Jones in September concerning one or both of Smith'sgrievances.Thus, during the 6 months preceding the November 30charge against it, the Company recognized Jones, its ownsupervisor, as the Union's president, and dealt with Jonesas a representative of its employees in handling disputesarising under the collective-bargaining agreement with theUnion. "Such a mingling of supervisory and employee-representativefunctionhas denied the Respondent'semployees their rights under the Act to be represented incollective-bargainingmatters by individuals who have asingle-minded loyalty to their interest. By . . . dealing withhim in this capacity the Respondent has thereforeinterfered with this right of its employees and also with theUnion's proper administration of its representative func-tion," in violation of Section 8(a)(2) and (1) of the Act.E.E.E.Co.Inc.,171NLRB 982 (1968), involving anemployer dealing with a supervisor as the union steward inhandling grievances and in contract negotiations;G & HTowing Co.,168 NLRB 589, 590, 596-597 (1967), where"no new contract had been negotiated within the 10(b)period," but the "clarifications committee," containingsupervisors,was active during that period, and citingPowers Regulator Company,149 NLRB 1185 (1964), enfd.355 F.2d 506 (C.A. 7, 1966), in which "the Board found aviolationeven though the single supervisor on thebargaining committee was a borderline supervisor."In view of these findings, I deny the Company's motionto dismiss all the allegations in the complaint against it.CONCLUSIONS OF LAW1.By attempting to cause the Company to discriminateagainst an employee in his tenure of employment toencourageunionmembership on the part of otheremployees, the Union engaged in unfair labor practicesaffecting commerce within the meaning of Section 8(b)(2)and (1)(A) of the Act.2.By permitting Willie Jones, one of its supervisors, toserve asthe president of the Union, and by recognizing anddealingwith him in that capacity in administering andhandling disputes arising under the collective-bargainingagreementwith the Union, the Company has interferedwith the administration of the Union in violation ofSection 8(a)(2) and (1) of the Act.3.The General Counsel has failed to prove in thisproceeding that Union Secretary-Treasurer Marvin Rodg-ers is a supervisor within the meaning of Section 2(11) ofthe Act.REMEDYHaving found that the Respondents, Company andUnion, have engaged in certain unfair labor practices, Ifind it necessary to order them to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.As found, the Company during the 10(b) limitationperiod (beginning May 30, 1972) unlawfully interfered withthe administration of the Union by permitting one of itssupervisors,Receiving Clerk Jones, to serve as the unionpresident, and by recognizing and dealing with him in thatcapacity.Whether or not such unlawful conduct, whenconsidered in isolation, would necessitate an order direct-ing the Company to withhold recognition from the Unionunless and until the independent union is certified, I findthat such a remedy is necessary when the backgroundevidence is taken into consideration. As held inN.L.R.B. v.Lundy Manufacturing Corporation,316 F.2d 921, 927 (C.A.2, 1963), cert. denied 375 U.S. 895 (1963), "the Board maylook to earlier events to determine the appropriate remedyto be prescribed."In 1971, after unsuccessful employee efforts to obtainsufficient signatures on a petition to decertify the Union,Supervisor Jones-whileservingasunionpresident-played a dominant role in influencing the member-elected union negotiating committee. He informed thecommittee of his supervisory role by telling them that hehad discharged employees at the plant, and stated "that hehad been out there 20 something years" and "no grievancesgot by me." Later, at a membership meeting, Jonespersonally appointed machinist Smith to be chairman ofthenegotiating committee. Thereupon, Smith told theunionmembership that he thought too much of thecontract language "leaned toward the Company," and themembership requested Smith to get copies of unioncontractsatother company plants andnegotiateacompletelynew agreement.Jones then stated "that theyhad been doing good under the^,,contract that they had foryears out there and he didn't see any reason to change it."After Smith had obtained copies of other contracts andprepared a new proposal, which was approved by thenegotiatingcommittee, Joneswould not permit theproposal to be submitted to the Company, stating that hedid not want anything to do with the proposal or with theother contracts. Shortly before the brief negotiations withthe Company began, Jones further influenced the unionnegotiating committee by stating "he was there because theCompany wanted him there." And in the negotiations, asmachinist Smith credibly testified upon cross-examinationby the company counsel, "everytime[Manager] Glasswants a yes or no," and says to Jones, "Ain't that so,Willie?"Joneswould say, "Yes, sir." ('The companycounsel asked, "But you didn't stand up to anything; isthatwhat you're saying?" Smith answered, "Well, theexpression, `there ain't no use to fight City Hall.' ") Thenegotiations began about the second week in October 1971and were concluded by October 19, 1971. Thus, by havinga supervisor at the head of the Union, the Company hadhis assistance before and during the negotiations-despite"the adage that an employer may not sit on both sides ofthe bargaining table."The Powers Regulator Company v.N.L.R.B.,355 F.2d 506, 508 (C.A. 7, 1966). Under thesecircumstances, I find that it is necessary, as a remedy forthe Company's continued illegal dealings with its supervi-sor as the Union's president during the 10(b) limitationperiod, that the Company be ordered to withhold recogni-tion from the Union and abrogate the new 3-year contract(effectiveNovember 1, 1971, and expiring October 31,1974) unless and until the Union is certified.[Recommended Order omitted from publication.]